DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 12/01/2021.
Claims 4, 14 and 16 have been amended and are hereby entered.
Claims 1-6, 8-16, and 18-20 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
Response to Arguments
Applicant’s arguments, see page 11, filed 12/01/2021, with respect to the 35 U.S.C. 112(b) rejections of claim 16 have been fully considered and are persuasive. Applicant’s amendment to claim 16 has removed all mentions of “the computer system”, thereby removing the antecedent basis issue previously present in the claim. The 35 U.S.C. 112(b) rejection of claim 16 have been withdrawn. 
Applicant’s arguments, see pages 11-22, filed 12/01/2021, with respect to the 35 U.S.C. 101 rejections of claims 1-6, 8-16, and 18-20 have been fully considered but are generally not persuasive. The 35 U.S.C. 101 rejections of claims 1-6, 8-16, and 18-20 have been maintained.
In sections B. and C. on pages 12-14 of Applicant’s response, Applicant argues that the 08/10/2021 Office Action did not consider the original claim 1 as a whole when determining whether the claims integrated the recited judicial exceptions into a practical application because 
First, in Applicant’s invention, the recited computer system accesses data, determines various utilization data, and generates a shipping recommendation and graphical user interface data. As discussed in more detail in the rejection below, the act of accessing the data and determining the various utilization data itself falls into the abstract idea of claim 1. The graphical user interface displays representations of the utilization data and changes in the utilization data, as well as displays a representation of the shipping recommendation. Because the functions being performed by the generic computing components are part of the abstract idea, in these limitations the computing components are what is left as additional elements. Finally, Examiner notes that they did not only identify generic computer components as additional elements, as the transmission of graphical user interface data (last limitation of claim 1) was identified as an additional element of extra-solution activity.
When evaluating in Example 37, the additional elements beyond generic computing elements are limitations that are necessarily in a technical environment (i.e. receiving a selection to organize icons on a GUI does not have a non-technical equivalent, etc.). In contrast, in Applicant’s invention the functions performed by the generic computing components have non-technical analogues. Physical data (paperwork, etc.) can be accessed, the determining steps have been identified as falling into mental processes, and a recommendation can be made without the use of a computer as well. A display representing data is also not limited to a computing environment. Therefore, Applicant’s invention is mere applying the limitations of the judicial exceptions into a technical environment using the identified generic computing as well as the transmission of data), the additional elements still amount to no more than mere instructions to apply the judicial exceptions of claim using generic computing components and extra-solution activity. 
When evaluating claim 1 of Example 40, the PEG states “each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity”. The PEG then goes on to state that the collecting steps as whole integrate the claim into a practical application. Regarding Applicant’s claimed invention, Examiner identified extra-solution activity (causing the data transmission step) in claim 1 and considered it individually as well in combination with the generic computing component additional elements. No other claim limitations were classified as extra-solution activity in claim 1.
Therefore, Applicant’s invention is not analogous to Examples 37 and 40, causing the identification and analysis of additional elements in Applicant’s invention to more heavily (though not exclusively) focus on the generic computing components of the invention compared to the analysis of the Examples. However, in both instances, the claims are being analyzed as a whole.
In section D. of Applicant’s response on pages 14-17, Applicant argues that the amended claims integrate the judicial exception into a practical application based on “other meaningful limitations”. Specifically, Applicant argues that automatically projecting future expected difference utilization data and generating a shipping recommendation based on the expected difference utilization data amounts to provide an inventive concept. Examiner respectfully disagrees. While using a computer system to generate a shipping recommendations based on utilization data may be more efficient and less error prone than if it were implemented by humans as Applicant argues, per MPEP 2106.05(f)(2) “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual 
In Section E. of Applicant’s response (pages 17-21), Applicant argues that claim 4 integrates its recited judicial exceptions into a practical application. Applicant further argues that claim 4 is analogous to eligible claim 1 of Example 37 and is therefore eligible by analogous reasoning. Specifically, Applicant argues on page 19 that it is in the updating a GUI in response to receiving user preference data that the claims are analogous and eligible. Examiner respectfully disagrees. While both Applicant’s claim 4 and Example 37 both recite an interface changing based on user input, it is in how the interfaces are updated that the two claims are not analogous. Turning to Applicant’s claim 4, the received user selection specifies a subset of the difference utilization data. In response to receiving the subset selection, a second user interface data is generated that comprises a visual representation of the subset of the difference utilization data. As described in [0065]-[0067] of Applicant’s specification and shown in Fig. 8A, the subset selections are made by the user merely indicate what data to show in the interface 
In contrast, the user selection of Example 37 is to organize icons based on amount of use. The amount of use of the icons is data necessarily rooted in the technological field of GUIs (i.e. there is no “real-world” analogue for an icon on a user interface). Therefore, the processor determining the amount of use and then automatically sorting icons based on the determination is a specific improvement of a graphical user interface. The determining, and use, of data necessarily rooted in a technological environment is where the analogy between Applicant’s claim 4 and Example 37 breaks down. The determining and use of such data in Example 37 is part of what makes the claim integrate its judicial exception into a practical application. Whereas merely changing which data gets displayed into a GUI, as in Applicant’s claim 4, does not integrate the claim’s judicial exceptions into a practical application. 
Regarding Applicant’s argument on page 20 that both Applicant’s claim 4 and Example 37 improve the utility of the GUIs by “enhancing the relevance of the information being displayed in the GUI”, Examiner again notes the distinction between how the GUI is updated in each scenario. In Example 37, the GUI is being rearranged based on data necessarily rooted in the technological field of GUIs as discussed in the preceding paragraph. In Applicant’s claim 4, 
In Section F. of Applicant’s response (pages 21-22), Applicant argues that claim 1 amounts to significantly more than its judicial exception because it recites novel/non-obvious features. Applicant further argues that these novel/non-obvious features cause claim 1 to recite at least one limitation “other than what is well-understood, routine, conventional activity in the field” and is thus eligible. Examiner respectfully disagrees. First, regarding the relationship between novel/non-obvious features and eligibility, MPEP 2106.05 I. states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination…Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101” (emphasis added). Therefore, claim 1 is not necessarily patent eligible by virtue of it being distinguished over the current art of record. However, even when considering the specific features of claim 1 that distinguish the claim over the prior art of record, the claim still does not amount to significantly more than its judicial exception.
As discussed in the Novel/Non-Obvious section below, it is in the shipping recommendation being determined based on the expected difference utilization data that claim 1 distinguishes over the prior art of record. As discussed in the 35 U.S.C. 101 rejection below, determining a shipping recommendation based on expected difference utilization data is part of the judicial exception of claim 1. Per MPEP 2106.04 I. “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” Therefore, even though determining a shipping additional elements (see MPEP 2106.05 I. “Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)”), the novelty/non-obviousness of determining a shipping recommendation based on expected difference utilization data cannot cause claim 1 to amount to significantly more than its judicial exception. Therefore, Applicant’s argument is unpersuasive. The 35 U.S.C. 101 rejections of claims 1-6, 8-16, and 18-20 have been maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite monitoring the changes in commercial interactions between a shipper and one or more freight forwarders. 
Claim 1 recites the concept of monitoring the changes in commercial interactions between a shipper and one or more freight forwarders which is a certain method of organizing human activity including managing commercial interactions. A method comprising: accessing shipping data corresponding to a supplying entity and one or more shipping entities involved in commercial transport of a first plurality of items, during a first time period, and a second plurality of items, during a second time period, on behalf of the supplying entity; wherein the first plurality of items is different than the second plurality of items and the first time period is different than 
The four “determining” limitations of claim also recite the abstract idea of mathematical calculations. The determining of the first and second utilization data covers, for example, the summation of items shipped by a shipping entity in a time period or the calculation of a percentage of a supplier’s items shipped in a time period that were shipped by a particular shipping entity. The determining difference utilization data covers the subtraction of the first and second utilization data. The determining of expected difference utilization data covers subtracting the difference utilization data from piece of historical difference utilization data corresponding to the next time period (i.e. subtracting data from September of current year from data from October of prior year).
The four “determining” limitations of claim also recite the abstract idea of mental processes. The examples of the “determining” limitations discussed above regarding mathematical calculations could be performed by a human using pen and paper. Therefore, per MPEP 2106.04(a)(2) III., the “determining” limitations would also fall into the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a computer system, a graphical user interface, a client computing device, and a particular client computing device. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The method being “computer-implemented” similarly amounts to using generic computer implementation. “Causing, by the computer system, the graphical user interface data to be transmitted to a particular client computing device” is post-solution extra-solution activity. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components and extra-solution activity. Accordingly, even in combination, these 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system, a graphical user interface, a client computing device, and a particular client computing device amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the method being “computer-implemented” similarly amounts to using generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Regarding the transmission of data from the computer system to a particular client computing device, MPEP 2106.05(d) II. states that transmitting data over a network has been recognized by the courts as well-understood, routine and conventional and thus cannot provide inventive concept. The claim is not patent eligible.
Claims 2-3 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 4 further limits the abstract idea of claim 1 while introducing the additional element of a second graphical user interface. The claim does not integrate the abstract idea into a practical application because the element of a second graphical user interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. “Causing, by the computer system, the second graphical user interface data to be transmitted to the particular client computing device” is post-
Claim 5 further limits the abstract idea of claim 4 without adding any new additional elements. Therefore, by the analysis of claim 4 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 6 further limits the abstract idea of claim 1 while introducing the additional element of a second graphical user interface. The claim does not integrate the abstract idea into a practical application because the element of a second graphical user interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. “Causing, by the computer system, the second graphical user interface data to be transmitted to the particular client computing device” is post-solution extra-solution activity. Adding these new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity (see MPEP 2106.05(d) II. for data transmission over a network being established as well-understood, routine and conventional) cannot provide an inventive concept. The claim is not patent eligible.
Claims 8-10 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 11 recites the concept of monitoring the changes in commercial interactions between a shipper and one or more freight forwarders which is a certain method of organizing human activity including managing commercial interactions. Instructions that, when  executed, cause: accessing shipping data corresponding to a supplying entity and one or more shipping entities involved in commercial transport of a first plurality of items, during a first time period, and a second plurality of items, during a second time period, on behalf of the supplying entity; wherein the first plurality of items is different than the second plurality of items and the first time period is different than the second time period; determining, from the shipping data, first utilization data for the supplying entity, wherein the first utilization data comprises one or more first usage values specifying a quantity of items of the first plurality of items shipped by each shipping entity of the one or more shipping entities on behalf of the supplying entity during the first time period; determining, from the shipping data, second utilization data for the supplying entity, wherein the second utilization data comprises one or more second usage values specifying a quantity of items of the second plurality of items shipped by each shipping entity of the one or more shipping entities on behalf of the supplying entity during the second time period; determining, from the first utilization data and the second utilization data, difference utilization data for the supplying entity, wherein the difference utilization data comprises one or more differences between the first usage values and the second usage values; accessing historical difference utilization data for the supplying entity; determining from the difference utilization data and the historical difference utilization data, expected difference utilization data, wherein the expected difference utilization data comprises one or more expected differences in usage values during a future time period; generating based on the expected difference 
The four “determining” limitations of claim also recite the abstract idea of mathematical calculations. The determining of the first and second utilization data covers, for example, the summation of items shipped by a shipping entity in a time period or the calculation of a percentage of a supplier’s items shipped in a time period that were shipped by a particular shipping entity. The determining difference utilization data covers the subtraction of the first and second utilization data. The determining of expected difference utilization data covers subtracting the difference utilization data from piece of historical difference utilization data corresponding to the next time period (i.e. subtracting data from September of current year from data from October of prior year).
The four “determining” limitations of claim also recite the abstract idea of mental processes. The examples of the “determining” limitations discussed above regarding mathematical calculations could be performed by a human using pen and paper. Therefore, per MPEP 2106.04(a)(2) III., the “determining” limitations would also fall into the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of one or more non-transitory computer-readable media 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more non-transitory computer-readable media storing instructions, one or more processors, a graphical user interface, a client computing device, and a particular computing device amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Regarding the transmission of data to a particular client computing device, MPEP 2106.05(d) II. states that transmitting data over a network has been recognized by the courts as well-understood, routine and conventional and thus cannot provide inventive concept. The claim is not patent eligible.
Claims 12-13 further limit the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above these claims, individually and as an 
Claim 14 further limits the abstract idea of claim 11 while introducing the additional element of a second graphical user interface. The claim does not integrate the abstract idea into a practical application because the element of a second graphical user interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. “Causing the second graphical user interface data to be transmitted to the particular client computing device” is post-solution extra-solution activity. Adding these new additional element into the additional element from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components and extra-solution activity. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and well-understood, routine, and conventional extra-solution activity (see MPEP 2106.05(d) II. for data transmission over a network being established as well-understood, routine and conventional) cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 further limits the abstract idea of claim 14 without adding any new additional elements. Therefore, by the analysis of claim 14 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 16 further limits the abstract idea of claim 11 while introducing the additional element of a second graphical user interface. The claim does not integrate the abstract idea into a practical application because the element of a second graphical user interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. “Causing the second graphical user interface data to be transmitted to the particular client computing device” is post-solution extra-solution activity. Adding these new additional elements into the additional element from claim 11 still 
Claims 18-20 further limit the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Novel/Non-Obvious
Regarding claim 1, the claim is distinguished over the current art of record. As discussed in greater detail in the 03/08/2021 Office Action, Swartz et al. (U.S. Pre-Grant Publication No. 2019/0251506, hereafter known as Swartz) teaches a computer-implemented method (see [0106]) that determines utilization data from two sets of items in two time periods (see [0087] and [0111]), determines difference utilization data from the utilization data for the two time periods, and generates graphical user interface data that causes display of a graphical user interface comprising a graphical visual representation of difference utilization data (see Fig. 21 and [0111]). Swartz also teaches in [0119] that the interface is provided to a client device. Also as discussed in greater detail in the 03/08/2021 Office Action, Krieg et al. (U.S. Pre-Grant Publication No. 2018/0165642, hereafter known as Krieg) teaches the shipping data corresponding to a supplying entity and one or more shipping entities and accessing historical difference utilization data for the supplying entity in [0031] and [0044]. Also as discussed in the 03/08/2021 Office Action, Chowdhary et al. (U.S. Pre-Grant Publication No. 2018/0082253, hereafter known as Chowdhary) teaches determining, from difference utilization data and 
Other prior art does not fully remedy the deficiencies of Swartz, Krieg and Chowdhary. Morley et al. (U.S. Pre-Grant Publication No. 2003/0046133, hereafter known as Morley) teaches in Fig. 2 and [0028] – [0031] the ranking of carrier options based on cost, past performance, contract maximums and minimums to find the best suited carrier for the shipment. Paragraph [0030] further teaches communicating the rankings (including the highest ranked, best suited carrier for the shipment) to the user, which one of ordinary skill in the art would recognize would be obviously combinable into the Swartz, Krieg and Chowdhary user interface. However, Morley and the other prior art of record do not teach the shipping recommendation being determined using the expected difference utilization data. 
For example, Bezanson (U.S. Patent No. 8,000,988; hereafter known as Bezanson) teaches a shipping recommendation to ship with a particular entity based on predetermined usage limits and historical usage (see Col. 16 line 53 – Col. 17 line 3, wherein usage of Carrier B should be lowered/capped, thus funneling more shipments to Carrier A, in a future time period to satisfy predetermined usage limits). Further, https://www.shipstation.com/blog/ecommerce-shipping/ (“Ecommerce Shipping: How to Choose the Best Carrier”, published 1/5/2018, hereafter known as Gonzales) teaches using item characteristics, areas serviced by carriers, historical performance, delivery speed, and tracking capabilities when determining which carrier 
Thus, it is in the shipping recommendation being determined based on the expected difference utilization data that claim 1 distinguishes over the prior art of record. 
Regarding claim 11, the claim distinguishes over the prior art of record for similar reasons as claim 1.
Claims 2-6 and 8-10 are distinguished over the prior art of record by virtue of their dependence on claim 1. Claims 12-16 and 18-20 are distinguished over the prior art of record by virtue of their dependence on claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rothley et al. (U.S. Pre-Grant Publication No. 2013/0311215) teaches ranking freight forwarders based on user criteria
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                      /ALLISON G WOOD/Primary Examiner, Art Unit 3625